Exhibit 10.91

 

HIBERNIA CORPORATION

EXECUTIVE BONUS INSURANCE PLAN

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the Hibernia Corporation Executive
Bonus Insurance Plan (the “Plan”) is made as of the 24th day of August 2005.

 

WHEREAS, Hibernia Corporation, a Corporation organized and existing under the
laws of the State of Louisiana (the “Company”), maintains the Plan, which was
adopted by the Board of Directors of the Company (the “Board”); and

 

WHEREAS, under the terms of the Plan, the Executive Compensation Committee of
the Board (the “Committee”) and/or the Board has the authority to amend the Plan
prior to the consummation of a Change of Control (as defined in the Plan); and

 

WHEREAS, the Committee adopted the following amendments to the Plan on
August 23, 2005 and the Board approved the following amendments to the Plan on
August 24, 2005;

 

NOW, THEREFORE, in consideration of the premises set forth above, and effective
as of the date first above written, the Plan shall be and hereby is amended as
follows:

 

1. Section 5.2 of the Plan is hereby amended by deleting the second sentence of
Section 5.2 and substituting the following in its place:

 

After the consummation of a Change of Control, the Committee and/or the Board of
Directors, as the case may be, shall possess the authority to terminate the Plan
or to amend the terms of the Plan or any Enrollment Form entered into in
connection with the Plan, provided that (i) if any such termination or amendment
would cause the Company to cease Bonus Payments after the effective date thereof
or to reduce the amount of such payments after such date, the Company shall, as
soon as administratively feasible, increase the recurring annual total cash
compensation of any affected Participant then receiving such compensation in an
amount equal to the value of any such reduction or cessation (such increase need
not be a salary increase but to the extent such increase is in the form of a
bonus, such increase shall not be set off against any other bonus to which the
affected Participant would otherwise be entitled), and (ii) no termination or
amendment shall change the Bonus Payments to which a Participant who retires or
becomes disabled prior to October 1, 2006 is entitled under Section 4.2 or 4.3
of the Plan as those Sections existed as of the date of this amendment.

 

2. On and after the date hereof, each reference in the Plan to “this Plan,”
“hereunder,” “herein” or words of like import shall mean and be a reference to
the Plan as amended hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Committee has caused this Amendment No. 1 to be executed
as of the month, day and year first above written.

 

HIBERNIA CORPORATION By:  

/s/ J. Herbert Boydstun

--------------------------------------------------------------------------------

    J. Herbert Boydstun     President and Chief Executive Officer

 

2